Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites “comprising one or more compounds of formula I” (emphasis added); the scope of the protection sought is not clear, since claim 1 fails to particularly point out and distinctly claim the minimum number of compounds of formula I required in the claimed liquid crystal composition.

Claim 4 is rejected as being vague and indefinite when it recites “wherein the concentration of the one or more compounds of formula I is 1.0 to 10%” (emphasis added); the scope of the protection sought is not clear. Claim 4 fails to particularly point out and distinctly claim whether the recited concentration is simply for an individual 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 13-15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittek et al. (U.S. Patent No. 8,404,150). 
Wittek et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition has a positive dielectric anisotropy, a birefringence of less than 0.15, and comprises a compound inclusive of the compounds of the present formula I, and more specifically those of formulae I1 and I2, as respectively represented therein by CPCP-4-3 and CPCP-5-2. In fact, the following example expressly illustrates 
    PNG
    media_image1.png
    266
    423
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    583
    424
    media_image2.png
    Greyscale
 (column 82, line 54+), as well as the further us therein of a compound of the present formula XV as represented by PP-1-2V1.

Claims 1-6, 8, 17, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czanta et al. (U.S. Patent No. 8,585,925). 
Czanta et al. discloses a liquid crystal composition, the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition has a positive dielectric anisotropy, a birefringence of less than 0.15, and comprises a compound inclusive of the compounds of the present formula I, and more specifically those of formulae I2 and I3, as respectively represented therein by CPCP-5-2 and CPCP-5-3. In fact, the following example expressly illustrates as much: 
    PNG
    media_image3.png
    523
    434
    media_image3.png
    Greyscale
(column 104, line 13+), as well as the further us therein of a compound of the present formula II as represented by CCQU-2-F, CCQU-3-F and CCQU-5-F, a compound of the present formula V as . 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 16-21 are rejected under 35 U.S.C. 103 as being obvious over Wittek et al. (U.S. Patent No. 8,404,150).
Please refer to preceding paragraph 8 for the disclosure of Wittek et al. Although Wittek et al. does not expressly illustrate the further incorporation of compounds inclusive of those of the present claims, they are generally disclosed therein in Table D (column 43, line 40+). As such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to also include a compound of the present claims, in the liquid crystal composition of Wittek et al., as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Claims 7, 9-16, and 18-21 are rejected under 35 U.S.C. 103 as being obvious over Czanta et al. (U.S. Patent No. 8,585,925).
Please refer to preceding paragraph 9 for the disclosure of Czanta et al. Although Czanta et al. does not expressly illustrate the further incorporation of compounds inclusive of those of the present claims, they are generally disclosed therein in Table D (column 43, line 40+). As such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to also include a compound of the present claims, in the liquid crystal composition of Czanta et al., as generally taught therein, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722